        Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO, INC., et al.,

                                      Plaintiffs,

v.

BILL DE BLASIO, in his official capacity
as mayor of New York, et al.,

                                    Defendants,
                                                               Case No. 1:18-cv-11657
and

TEENS TAKE CHARGE; HISPANIC
FEDERATION; DESIS RISING UP AND
MOVING; COALITION FOR ASIAN AMERICAN
CHILDREN AND FAMILIES; O.R., a minor by and
through his mother and next friend, ELIZABETH
PIERRET; A.S., a minor by and through his father
and next friend, ODUNLAMI SHOWA; C.M., a
minor by and through his mother and next friend,
ROSA VELASQUEZ; K.B., a minor by and through
her mother and next friend, TIFFANY M. BOND;
N.D.F. and N.E.F., minor children by and through
their mother and next friend, LAUREN R.
MAHONEY,

               Proposed Defendant-Intervenors.


                        DEFENDANT-INTERVENORS’ ANSWER
                         TO THE PLAINTIFFS’ COMPLAINT

       The Defendant-Intervenors Teens Take Charge; Hispanic Federation; Desis Rising Up and

Moving; Coalition for Asian American Children and Families; Elizabeth Pierret, on behalf of her

minor child O.R.; Odunlami Showa, on behalf of his minor child A.S.; Rosa Velasquez, on behalf

of her minor child C.M.; Tiffany M. Bond, on behalf of her minor child K.B.; and Lauren R.

Mahoney, on behalf of her minor children N.D.F. and N.E.F. (collectively, “Intervenors”) submit
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 2 of 14



the following Answer in response to the Complaint, ECF No. 1, filed in this matter on December

13, 2018.

       Intervenors deny that the expansion of the Discovery program is unconstitutional and deny

each and every averment of the Complaint except as specifically admitted in the following

responses to the individually numbered paragraphs of the complaint.

       1.         The first sentence of paragraph “1” of the Complaint is the expression of an

opinion and requires no response. Lack knowledge or information sufficient to form a belief as

to the truth of the allegations set forth in the second sentence. Deny the allegation set forth in the

third sentence.

       2.         Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in the first, third, and fourth sentences of paragraph “2” of the Complaint and

affirmatively state that Defendants’ plan expands the Discovery Program to one-fifth of each

Specialized High School’s incoming class over two years. Intervenors deny that the Discovery

Program operates as a set-aside, disproportionately prohibiting Asian-American students from

competing for 20% of the seats at each Specialized High School.

       3.         Deny the truth of the allegations set forth in paragraph “3” of the Complaint,

except admit that Plaintiffs purport to proceed as set forth therein.

       4.         The allegations set forth in paragraph “4” of the Complaint are contentions of

law that do not require a response.

       5.         Deny the truth of the allegations set forth in paragraph “5” of the Complaint, and

affirmatively state that the New York City Department of Education (“NYCDOE”) has

announced plans to expand the number of seats assigned through the Discovery Program for the

2019-2020 and 2020-2021 school years, and that 20% of the seats in the eight testing Specialized


                                                   2
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 3 of 14



High Schools will be reserved for students admitted through the Discovery Program during the

2020-2021 school year.

       6.       Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “6” of the Complaint, except admit that the New York City

Department of Education maintains offices within the Southern District of New York.

       7.       Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in the first two sentences of paragraph “7” of the Complaint, except admit

that the Christa McAuliffe Intermediate School (“I.S. 187”) is a public school located at 1171

65th Street, Brooklyn, New York 11219. The third sentence is the expression of an opinion that

requires no response. Lack knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in the fourth and fifth sentences. In response to the sixth sentence,

affirmatively state that because I.S. 187 is below the Economic Need Index of 0.60 this year, its

students do not meet that criterion for the Discovery Program this year. In response to the seventh

sentence, affirmatively state that the Discovery Program will reserve 20% of seats at the

Specialized High Schools that use the Specialized High School Admissions Test for the 2020-

2021 school year; because ENI is not a static figure, it is not determined if I.S. 187 will meet the

Economic Need Index cutoff in future years. In response to the eighth sentence, the allegations

set forth therein are contentions of law and do not require a response, but to the extent a response

is required, those allegations are denied.

       8.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “8” of the Complaint.

       9.       Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “9” of the Complaint.




                                                  3
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 4 of 14



        10.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “10” of the Complaint.

        11.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “11” of the Complaint.

        12.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “12” of the Complaint.

        13.     Admit the first, second, and fourth sentences of paragraph “13” of the Complaint,

but deny the truth of the allegations set forth in the third sentence.

        14.     Admit that Richard Carranza is the Chancellor of the New York City Department

of Education and is sued in his official capacity, deny the remaining allegations of paragraph “14”

of the Complaint, and respectfully refer the Court to New York Education Law § 2590-h for a true

and accurate statement of significant powers of the Chancellor and the Mayor’s power with respect

to the appointment and service of the Chancellor.

        15.     Paragraph “15” of the Complaint is an expression of opinion that requires no

response, but to the extent a response is required, affirmatively state that NYCDOE operates nine

Specialized High Schools, only eight of which use the Specialized High School Admissions Test

in determining admission and will be directly affected by the New York City Department of

Education’s expansion of the Discovery Program. Lack knowledge or information sufficient to

form a belief as to the truth of the allegation that others collectively refer to Stuyvesant High School

(“Stuyvesant”), Bronx High School of Science (“Bronx Science”), and Brooklyn Technical High

School (“Brooklyn Tech”) as the “Big Three.”

        16.     Admit the truth of the allegations set forth in paragraph “16” of the Complaint, and

affirmatively state that the correct names of two of the listed schools are: Queens High School for




                                                   4
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 5 of 14



the Sciences at York College and the Fiorello H. LaGuardia High School of Music & Art and

Performing Arts.

       17.      Lack knowledge or information sufficient to form a belief as to the truth of

allegations set forth in paragraph “17” of the Complaint, but affirmatively state that the school

report cited therein states that for the 766 students in the Stuyvesant class of 2018 who took the

redesigned SAT, the “mid 50%” total score was 1470-1540 and that the College Board SAT

Annual Report cited therein states that the total national mean score for the new SAT was 1068.

The third sentence of paragraph “17” is the expression of an opinion and requires no response.

       18.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “18” of the Complaint.

       19.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “19” of the Complaint. Affirmatively state that the school profile

cited therein states that the Brooklyn Tech class of 2016 had a mean score of 607 on the reading

section of the SAT and 683 on the math section of the SAT, compared to the national means of

495 and 511, respectively.

       20.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “20” of the Complaint. To the extent paragraph “20” expresses

an opinion, no response is required.

       21.     The allegations set forth in paragraph “21” of the Complaint are contentions of law

that do not require a response, but to the extent a response is required, those allegations are denied,

and the Court is referred to N.Y. Education Law § 2590-h(1)(b), incorporating N.Y. Education

Law § 2590-g(12), as in effect on March 29, 1997, for a full and accurate statement of its contents.




                                                  5
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 6 of 14



       22.     Admit the truth of the allegations set forth in the first sentence of paragraph “22”

of the Complaint and affirmatively state that the SHSAT is the sole determinant of admissions.

Further, affirmatively state that LaGuardia High School does not rely on the SHSAT or the

Discovery Program for admissions.

       23.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “23” of the Complaint, but affirmatively state that the New York

Times article cited in the Complaint lists cutoff scores for the test given in November 2017 as: 559

at Stuyvesant High School; 519 at Staten Island Technical High School; 518 at Bronx High School

of Science; 516 at High School for Mathematics, Science, and Engineering at City College; 516 at

High School of American Studies at Lehman College; 511 at Queens High School for the Sciences

at York College; 493 at Brooklyn Technical High School; and 482 at the Brooklyn Latin School.

       24.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “24” of the Complaint, but affirmatively state that the article

cited therein states that 671 was the max score for Brooklyn Technical High School.

       25.      The allegations set forth in the first sentence of paragraph “25” of the Complaint

are contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied, and the Court is respectfully referred to N.Y. Education Law § 2590-

h(1)(b), incorporating N.Y. Education Law § 2590-g(12), as in effect on March 29, 1997, for a full

and accurate statement of its contents. Deny the allegations set forth in the second sentence of

paragraph “25” of the Complaint.

       26.      The allegations set forth in paragraph “26” of the Complaint are contentions of law

that do not require a response, but to the extent a response is required, those allegations are denied,

and the Court is respectfully referred to N.Y. Education Law § 2590-h(1)(b), incorporating N.Y.




                                                  6
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 7 of 14



Education Law § 2590-g(12)(d), as in effect on March 29, 1997, for a full and accurate statement

of its contents.

        27.        Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “27” of the Complaint and the Court is respectfully referred to

N.Y. Education Law § 2590-h(1)(b), incorporating N.Y. Education Law § 2590-g(12)(d), as in

effect on March 29, 1997, for a full and accurate statement of its contents, and affirmatively state

that the New York Times article cited therein states that by 2015 Stuyvesant, among other

specialized high schools, no longer accepted students through the Discovery Program, but that it

was reinstated at Stuyvesant in the summer of 2018, where 23 students participated in the

Discovery Program.

        28.        Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “28” of the Complaint, but affirmatively state that the article

cited therein states that students selected for the Discovery Program in 2018 had scores ranging

from 469 to 481.

        29.        Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “29” of the Complaint, but affirmatively state that the article

cited therein states that 270 students attended the Discovery Program in the summer of 2018.

        30.        Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “30” of the Complaint, but respectfully refer the Court to the

New York           City   Department   of Education’s    Demographic     Snapshot,   available at:

https://infohub.nyced.org/docs/default-source/default-document-

library/demographicsnapshot201314to201718public_final8597442c0f1a4708b49b23ff4617f35d.

xlsx.




                                                   7
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 8 of 14



        31.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “31” of the Complaint, but respectfully refer the Court to the

New York       City   Department     of Education’s      Demographic      Snapshot,    available at:

https://infohub.nyced.org/docs/default-source/default-document-

library/demographicsnapshot201314to201718public_final8597442c0f1a4708b49b23ff4617f35d.

xlsx.

        32.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “32” of the Complaint, but respectfully refer the Court to the

New York City         Department     of Education’s      Demographic      Snapshot,    available at:

https://infohub.nyced.org/docs/default-source/default-document-

library/demographicsnapshot201314to201718public_final8597442c0f1a4708b49b23ff4617f35d.

xlsx.

        33.     Deny the truth of the allegations set forth in paragraph “33” of the Complaint, and

respectfully refer the Court to the statement of the Mayor and the Chancellor referenced in

paragraph “33” of the Complaint for a true and complete statement of its contents.

        34.     Deny the truth of the allegations set forth in the first sentence of paragraph “34” of

the complaint, and admit the truth of the allegations set forth in the second sentence.

        35.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “35” of the Complaint.

        36.    Deny the truth of the allegations set forth in the first sentence of paragraph “36” of

the Complaint, and lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in the second sentence.




                                                  8
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 9 of 14



       37.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “37” of the Complaint, and affirmatively state that NYCDOE

materials explain ENI as follows: “If the student is HRA-eligible or living in temporary housing,

the student’s Economic Need Value is 1.0. For high school students, if the student has a home

language other than English and entered the NYC DOE for the first time within the last four years,

the student’s ENI value is 1.0. Otherwise, the student’s Economic Need Value is based on the

percentage of families (with school-age children) in the student’s census tract whose income is

below the poverty level, as estimated by the American Community Survey 5-Year Estimate. The

student’s Economic Need Value equals the decimal value of this percentage (e.g., if 62% of

families in the census tract have income below the poverty line, the student’s Economic Need

Value is 0.62). The school’s Economic Need Index is the average of its students’ Economic Need

Values.”1

       38.      The allegations set forth in paragraph “38” of the Complaint express opinions and

contentions that do not require a response, but to the extent a response is required, Intervenors

deny the allegations, except admit that a student must attend a school with an ENI of 0.60 or greater

to be eligible for the Discovery Program for the 2019-2020 school year.

       39.      Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “39” of the Complaint, but affirmatively state that the press

release cited therein states that based on modeling of current offer patterns, it is estimated that 16%

of offers would go to Black and Latino students, compared to 9% currently.




1
 Equity and Excellence for All: Diversity in New York City Public Schools, NYCDOE,
https://www.schools.nyc.gov/docs/default-source/default-document-library/diversity-in-new-
york-city-public-schools-english (last visited May 2, 2019).


                                                  9
        Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 10 of 14



       40.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “40” of the Complaint.

       41.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “41” of the Complaint.

       42.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “42” of the Complaint.

       43.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “43” of the Complaint.

       44.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “44” of the Complaint.

       45.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “45” of the Complaint.

       46.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “46” of the Complaint.

       47.     Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “47” of the Complaint.

       48.     The allegations set forth in paragraph “48” of the Complaint are arguments and

contentions that do not require a response, but to the extent a response is required, the allegations

are denied.

       49.     Admit that the Discovery changes are facially race-neutral, but deny the balance of

paragraph “49” of the Complaint.




                                                 10
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 11 of 14



         50.   Deny the truth of the allegations set forth in paragraph “50” of the Complaint, and

respectfully refer the Court to the full statements of the Mayor for a true and complete

representation of their contents.

         51.   Deny the truth of the allegations set forth in paragraph “51” of the Complaint, and

respectfully refer the Court to the full statement of the Chancellor for a true and complete

representation of its contents.

         52.   Deny the truth of the allegations set forth in paragraph “52” of the Complaint, and

respectfully refer the Court to the press release referenced therein for a true and complete

representation of its contents.

         53.   Deny the truth of the allegations set forth in paragraph “53” of the Complaint, and

respectfully refer the Court to the press release referenced therein for a true and complete

representation of its contents.

         54.   Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “54” of the Complaint, but affirmatively state that the Specialized

High School Proposal cited therein reflects those statistics.

         55.   Lack knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “55” of the Complaint, but affirmatively state that the Chalkbeat

article cited in the Complaint states that 64% of students admitted through the Discovery Program

in 2018 were Asian and 67% of students admitted through the Discovery Program in 2017 were

Asian.

         56.   Deny the truth of the allegations set forth in paragraph “56” of the Complaint, but

admit that the Chalkbeat article cited in paragraph “55” of the Complaint states that approximately




                                                 11
        Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 12 of 14



two-thirds of the students participating in the Discovery Program in the 2017-2018 and 2018-2019

school years were Asian.

       57.     Deny the truth of the allegations set forth in paragraph “57” of the Complaint.

       58.     Intervenors re-allege each and every response contained in paragraphs “1” through

“57” above as though fully set forth herein.

       59.     The allegations set forth in paragraph “59” of the Complaint are contentions of law

that do not require a response, but to the extent a response is required, Intervenors respectfully

refer the Court to the Fourteenth Amendment of the United States Constitution for a full and

accurate statement of its contents.

       60.     The allegations set forth in paragraph “60” of the Complaint are conclusions of law

that do not require a response, but to the extent a response is required, the allegations are admitted.

       61.     The allegations set forth in paragraph “61” of the Complaint are contentions of law

that do not require a response, but to the extent a response is required, those allegations are denied.

       62.     Deny the truth of the allegations set forth in paragraph “62” of the Complaint.

       63.     Deny the truth of the allegations set forth in paragraph “63” of the Complaint.

       64.     Deny the truth of the allegations set forth in paragraph “64” of the Complaint,

except admit that the changes are presently unknowable.

       65.     Deny the truth of the allegations set forth in paragraph “65” of the Complaint.

       66.     The allegations set forth in paragraph “66” of the Complaint are contentions of law

that do not require a response, but to the extent a response is required, those allegations are denied.

       67.     The allegations set forth in paragraph “67” of the Complaint are contentions and

conclusions of law that do not require a response, but to the extent a response is required, those

allegations are denied.




                                                  12
         Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 13 of 14



        68.     The allegations set forth in paragraph “68” of the Complaint are conclusions of law

that do not require a response, but to the extent a response is required, those allegations are denied.

        69.     The allegations set forth in paragraph “69” of the Complaint are conclusions of law

that do not require a response, but to the extent a response is required, those allegations are denied.

                                      PRAYER FOR RELIEF

        Intervenors deny that McAuliffe Plaintiffs are entitled to declaratory, injunctive, legal, or

equitable relief, or are entitled to any attorneys’ fees and costs, in that all of the Defendants’ actions

at issue are consistent with the United States Constitution.

                                FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        The Defendants have not violated any rights, privileges, or immunities under the United

State Constitution or the laws of the United States, the state of New York, or any political

subdivision thereof.

                               THIRD AFFIRMATIVE DEFENSE

        Each of the named Plaintiffs lacks standing to bring this action, and the Court therefore

lacks jurisdiction over the case.




                                                   13
        Case 1:18-cv-11657-ER Document 103 Filed 06/27/19 Page 14 of 14



                             FOURTH AFFIRMATIVE DEFENSE

       The Defendants’ efforts to diversify New York City specialized high schools do not amount

to intentional discrimination. The expansion of the Discovery Program was race-neutral and is

subject to rational basis review.

Respectfully submitted on this 3rd day of May 2019 by,

/s/ Rachel M. Kleinman                             /s/ Sarah Hinger
Janai S. Nelson                                    Sarah Hinger
Jin Hee Lee                                        Jennesa Calvo-Friedman
Rachel M. Kleinman                                 AMERICAN CIVIL LIBERTIES
Liliana Zaragoza                                      UNION FOUNDATION
Earl A. Kirkland III*                              125 Broad Street, 18th Floor
NAACP LEGAL DEFENSE &                              New York, NY 10004
    EDUCATIONAL FUND, INC.                         Tel.: (212) 519-7882
40 Rector Street, 5th floor                        shinger@aclu.org
New York, NY 10006                                 jcalvo-friedman@aclu.org
Tel.: (212) 965-2200
rkleinman@naacpldf.org                             /s/ Stefanie D. Coyle
lzaragoza@naacpldf.org                             Stefanie D. Coyle
ekirkland@naacpldf.org                             Kevin E. Jason
                                                   Arthur Eisenberg
                                                   Melissa Pettit**
/s/ Jose Perez                                     NEW YORK CIVIL LIBERTIES UNION
Jose Perez                                            FOUNDATION
Francisca Fajana                                   125 Broad Street, 19th Floor
LATINOJUSTICE PRLDEF                               New York, NY 10004
475 Riverside Drive, Suite 1901                    Tel.: (212) 607-3300
New York, NY 10115                                 scoyle@nyclu.org
Tel.: (212) 219-3360                               kjason@nyclu.org
jperez@latinojustice.org                           mpettit@nyclu.org
ffajana@latinojustice.org

                                                   *Motion for Appearance Pro Hac Vice
                                                         forthcoming

                                                   **Motion for SDNY Admission forthcoming




                                              14
